DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 11/22/2021. Claims 1, 3, 4, 6, 8, 11-13, 15, 29, 31 and 32 are pending in the application. Claims 1,3,4,8,13,15 and 29 were amended, new claims 31 and 32 were added and claims  2,5,7,10,14,16-21, 23-28, and 30 were canceled. Claims 9 and 22 were previously canceled by the applicant. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,3,4, 8, 11-13, 15, 29,31 and 32  are  rejected under 35 U.S.C. 103 as being unpatentable over Eisner et al. (US 20120027906A1) in view of Correa et al. (Meat Science 80 (2008) 550-554) and Hadorn et al. (Meat Science 80 (2008) 765-770), cited by the applicant in an IDS, with evidentiary support provided in Tavarez (Dissertation, 2014, page 4) .
Regarding claim 1, Eisner discloses a method of making a shelf-stable meat product wherein meat, exemplified by pork [0016] in pieces or ground form, is cooked (step b) [0037] and mixed with at least one natural antioxidant, to provide a blend (step d); shaping the blend (step e) [0041]-[0044] and freeze-drying (step f) the blend to produce a shelf-stable food product.  “Meat” in Eisner is broadly includes all types of meat including cured or uncured smoked pork bellies wherein the meat is a “bacon starting material” to make a predominantly bacon containing  food product, which broadly includes a pet treat product, wherein “pet treat” is an intended use of a food product, comprising predominantly bacon, as claimed.  
The natural antioxidant in the method in Eisner includes tocopherols [0024], which is considered mixed tocopherols, as claimed.  Eisner discloses that in particular pork, beef, poultry or fish meat is a suitable base material by itself or as a mix. 
Regarding  a grinding step after cooking, Eisner discloses that alternatively, according to the pre-cooking process, the meat can be cut either in still heated condition or in already cooled down condition through a meat grinder, a cutter or other suitable devices to a desired characteristic size or granulation to form ground meat, as claimed in step c) [0033].The meat can be pre-mixed with spices, vegetables or other ingredients before shaping and freeze-drying [0016], which includes vegetable powder, for example, as claimed.  Regarding the claimed cheese, grains and inulin, and selections claimed in claims 13, 31 and 32, pet treats or foods are known to contain these ingredients as flavoring and nutritional additives.  These ingredients selected from Eisner.
Eisner does not specifically disclose a linoleic acid content limitation in a bacon starting material for a bacon-first food product. However, it was known in the art at the time of the application that linoleic acid content of more than 14% w/w of total fatty acids in pork bellies decreases shelf life and firmness of pork.   Correa summarizes prior art indicating that  higher levels of linoleic acid in pork bellies result in  a shorter shelf life because of oxidation, and the pork may also be less easy to process because of problems related to fat softness (page 553 column 2 paragraph 1) ).  
Hadorn (page 769 column 2 last full paragraph) references prior art disclosing that up to 15% PUFA in salami resulted in an acceptable taste when linoleic acid was the predominant fatty acid; and the PUFA percentage should not exceed 14% for moderate time storage and 12% for long-time storage of dry sausages to avoid adverse effects on firmness and fat oxidation.  
Therefore linoleic acid content of dry pork products was known to be a result effective variable in promoting oxidation and shortening the shelf life of a dried product containing pork. 
It would therefore have been obvious to one of ordinary skill in the art looking to make a bacon first food product, to routinely optimize the selection of  a bacon starting material having less than 14% linoleic acid as claimed in claim 1, or less than 13% w/w as claimed in claim 11 or less than 8% w/w as claimed in claim 12, for a targeted firmness level in the bacon, as the disclosed acceptable range in the art is a content of linoleic acid of less than 15%, with a reasonable expectation of success.  One would be 
Eisner discloses cooking the meat by baking [0010] and simmering meat packed in a gut or mold [0029] , which is considered sous vide cooking, as claimed in claims 3- 4. 
Eisner discloses alternatively freezing a meat blend prior to freeze-drying [0061], step (f) as claimed in claim 8. 
Regarding claim 15, a product as claimed is produced in modified Eisner.
	Regarding claim 29, a freeze-dried bacon first food product in modified Eisner made with pork belly derived bacon starting material having less than 14% linoleic acid and with added antioxidants, is expected to resist oxidation, and therefore rancidity development in extended storage as claimed, based on the disclosure in Hadorn, as above. 
	Claim 6 is  rejected under 35 USC 103 as being unpatentable over Eisner in view of Correa and Hadorn as applied to claim 1 as above, and further in view of Heinz et al. (US 20150282516 A1).
	Modified Eisner is directed to a method as claimed, but does not specifically have a HPP treatment step prior to freeze-drying. 
Heinz however discloses that raw or semi-finished meat products are rendered microbiologically safe by HPP treatment  during production, and have improved shelf life without negative effect on product properties [0002][0006]. It would have been obvious 
	Claims 1, 3, 4, 8, 11-13, 15, 29, 31 and 32 are therefore prima facie obvious in view of the art.
Response to Arguments
	Applicant’s arguments in view of claim amendments have been considered, but are not persuasive.
	Regarding characterization of the claimed product as a pet treat, and addition of related   ingredients that are not specifically disclosed in Eisner, it is pointed out that “pet treat” is an intended use. 
	Regarding the claimed cheese, grains and inulin, pet treats are known to contain these ingredients as flavoring and nutritional additives.  These ingredients selected from a generally known listing are “other ingredients” that can be pre-mixed with meat before shaping as disclosed in Eisner.
The effect of the method in both Eisner and the current invention is improved shelf life of a pork-based product having adipose tissue content. Applicant’s claim is directed to a “bacon starting material”, which is disclosed in Eisner; as “pork” broadly includes cured and uncured pork belly. 
Further, the secondary references provide a rationale for selecting a bacon starting material with properties as claimed.  
The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for 
For these reasons applicant’s arguments in view of claim amendments are not persuasive.
Correspondence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/           Primary Examiner, Art Unit 1793